Citation Nr: 0822033	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a facial scar of the left cheek. 

2.  Entitlement to service connection for a left eye 
condition, variously diagnosed as vitreous degeneration and 
floaters.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which awarded service connection for a 
facial scar of the left cheek and assigned a 10 percent 
rating effective October 2005.  The same decision denied 
entitlement to service connection for a left eye condition.

The veteran presented testimony before the Board in May 2008.  
The transcript has been obtained and associated with the 
claims folder. 

The claim of entitlement to service connection for a left eye 
condition, variously diagnosed as vitreous degeneration and 
floaters, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The service connected facial scar of the left cheek is 
manifested as having no more than one characteristic of 
disfigurement; adherence to the skin underlying the tissue.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a facial scar of the left cheek have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.118, Diagnostic Codes 
7800-7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

This appeal arises from the veteran's disagreement with the 
initial evaluation assigned following the grant of service 
connection for a facial scar of the left cheek.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in May 2006.  
The claims were last readjudicated in a February 2007 
supplemental statement of the case (SSOC).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and because other 
documentation in the claims file reflects notification with 
which a reasonable person could be expected to understand 
what was needed to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners, as well as those 
made to the RO via the NOD and substantive appeal, contain a 
description of the effect of the service-connected 
disability, on his daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects is necessary to substantiate a claim for a 
higher initial evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, (and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
his daily life, and the lack of any allegation that the 
facial scar interferes with employability), the Board does 
not view the disorders at issue to be covered by the second 
requirement of Vazquez-Flores, and no further analysis in 
that regard is necessary.

Finally, the February 2006 rating decision included a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the August 2006 statement of the case (SOC) and January 2007 
SSOC.  As noted above, the veteran provided a detailed 
response to the February 2006 rating decision in both his NOD 
and substantive appeal, as well as in a statement received in 
May 2006 that contained a diagram of the facial scar, all of 
which set forth his contentions as to why he met the higher 
rating.  Clearly, the veteran has been made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA outpatient 
treatment records, VA examination reports, an article 
regarding floaters, and the transcript from the May 2008 
Board hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for facial scar of the left cheek.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 125-126.

At the outset, the Board notes the rating criteria for 
evaluating skin disorders were amended, effective from August 
30, 2002.  See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
Since the veteran filed his claim of entitlement to service 
connection for a facial scar of the left cheek in October 
2005, the Board shall apply the diagnostic criteria for 
rating his facial scar effective from August 2002.  

The veteran has argued that his service-connected facial scar 
of the left cheek warrants an initial rating in excess of 10 
percent as it measures 3/4 of an inch in length and is under 
the left eye on top of the cheek bone.    

The veteran's facial scar of the left cheek is currently 
rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800, as 10 percent 
disabling.  

Under the provisions of Diagnostic Code 7800, a 10 percent 
rating is assigned for disfigurement of the head, face, or 
neck with one characteristic of disfigurement.  38 C.F.R. 
§ 4.118.  A 30 percent rating is warranted when there is 
disfigurement of the head, face or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  Higher evaluations 
are awarded under this Diagnostic Code when disfigurement is 
even more severe.   

According to Note (1) the eight characteristics of 
disfigurement, for the purposes of evaluation under 38 C.F.R. 
§ 4.118 are: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one-quarter inch (0.6 cm.) wide at 
widest part; (3) surface
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's facial scar of the left cheek 
more closely approximates the criteria for the current 10 
percent rating. 

In this regard, service medical records show the veteran 
sustained a laceration of the left cheek when a spring from a 
.50 caliber gun struck him.  The laceration was sutured. 

Upon VA examination in January 2006, the examiner noted the 
scar was located below the left eyelid.  The veteran denied 
any current symptoms related to the scar.  The examiner 
remarked that the scar was only faintly visible.  It measured 
one centimeter in length.  The veteran denied pain.  There 
was some adherence to the skin underlying the tissue.  The 
texture of the skin was normal. 

The scar was considered stable.  There was no elevation or 
depression of the scar.  It was deep; however, there was no 
limitation of motion over the scar.  There was no edema or 
keloid formation.  The color of the scar when compared to the 
normal area of the scar was also normal.  There was no gross 
distortion or asymmetry of any feature, to include the nose, 
chin, forehead, or eye.  There was no induration in 
flexibility of the skin in the area of the scar.  There was 
no disfigurement of the scar of the face.

VA outpatient treatment records dated between 1999 and 2006 
were reviewed.  They were negative for complaints referable 
to the facial scar of the left cheek.  The veteran did not 
indicate that he sought any treatment for the scar from VA 
prior to 1999.

Based on the foregoing a 10 percent rating is warranted for 
one characteristic of disfigurement, i. e. adherence to the 
skin underlying the tissue.  A review of the objective 
clinical evidence of record does not show that the veteran 
meets the criteria contemplated for the next higher 30 
percent evaluation.  While the veteran maintains that the 
actual length of the scar was 3/4 of an inch, it still does not 
measure 5 or more inches (13 or more cm.) in length to 
establish a second characteristic of disfigurement.  Further, 
there is no indication that the facial scar was at least one-
quarter inch (0.6 cm.) wide at widest part.

Thus, the objective medical evidence does not contain 
findings of disfigurement of the head, face or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips, or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.   

The Board has also considered evaluating the veteran's 
service-connected disability under other possibly applicable 
Diagnostic Code found at 38 C.F.R. § 4.118 (containing the 
schedule for rating disorders of the skin), but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The veteran's scar 
did not impact an area or areas exceeding 12 square inches 
(77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7801.  Finally, there is no objective evidence of record 
showing that the veteran's service-connected facial scar of 
the left cheek results in any limitation of function of an 
affected body part so as to warrant a higher rating under 
Diagnostic Code 7805.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
facial scar of the left cheek and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the facial scar during the entire 
period from the initial assignment of a 10 percent rating to 
the present time.  See Fenderson, supra.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than that noted above.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected facial scar of the 
left cheek presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's facial scar has 
not required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  The assigned 10 percent 
rating adequately compensates the veteran for the nature and 
extent of severity of his facial scar.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

ORDER

Entitlement to an initial rating in excess of 10 percent for 
a facial scar of the left cheek is denied. 

	(CONTINUED ON NEXT PAGE)




REMAND

The veteran has also filed a claim of entitlement to service 
connection for a left eye condition, variously diagnosed as 
vitreous degeneration and floaters.  A determination has been 
made that additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

First, there are outstanding VA outpatient records pertaining 
to treatment of the left eye.  The veteran asserted many 
times throughout the pendency of the appeal that he sought 
treatment from the VA Medical Center (VAMC) in Albany, New 
York, in the 1970s.  The veteran also indicated during his 
May 2008 Board hearing that VA doctors in September 2005 
opined that his left eye condition was related to trauma in 
service.  It does not appear that the RO attempted to obtain 
the identified treatment records from the Albany VAMC dated 
in the 1970s, or the aforementioned September 2005 nexus 
opinion.  Such must be obtained upon remand.  38 C.F.R. 
§ 3.159(c)(2).

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....")

In light of the outstanding VA outpatient treatment records 
and as it is essential that each disability be viewed in 
relation to its history, the Board has determined that an 
additional medical opinion is necessary prior to rendering a 
decision on the merits of the claim.  See 38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 4.1.  

The veteran contends that he has suffered from vitreous 
degeneration and floaters of the left eye since he was hit in 
the face with a spring from a .50 caliber machine gun in 
March 1969.  Service medical records confirm the veteran 
sustained a laceration to the left cheek.  After VA 
examination in January 2006, the veteran was diagnosed with 
vitreous degeneration bilaterally and minimal floaters of the 
left eye.  Once the development above has been completed, an 
additional VA examination is necessary to determine whether a 
left eye condition, to include vitreous degeneration and 
floaters, is related to service on any basis.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
left eye condition, to include vitreous 
degeneration and floaters, since his 
discharge from service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Specifically, the 
RO should obtain: (a) all outstanding VA 
outpatient treatment records from the 
Albany VAMC dated from August 1969 to the 
present; and (b) a copy of VA medical 
nexus opinion dated in September 2005.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be associated with the claims 
folder.

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
an ophthalmology examination to ascertain 
the nature and likely etiology of the 
veteran's left eye condition.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed and should comment on 
the medical opinions already of record, 
specifically the January 2006 VA 
examination report.

The examiner should indicate whether a 
left eye condition, to include vitreous 
degeneration and floaters,  is at least 
as likely as not (50 percent or greater 
likelihood) related to the veteran's 
service on any basis, to include as 
result of being hit in the left cheek 
bone under the eyelid with a spring of a 
.50 caliber machine gun.  The examiner 
should explain in detail the rationale 
for any opinion given. 

3.  The RO should then readjudicate the 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


